DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  11 January 2021 has been entered in light of the RCE filed 9 March 2021.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response, Applicant stated the amendment to claim 2 deleting “wherein the implant release section has a radially reduced configuration and a radially enlarged configuration” was intended to overcome the objection that provisional application 
The drawings are accepted in light of the amendment to claim 2. 
The amendment to independent claim 2 overcomes the rejections under 112(a), 112(b) and 102(b) under Rabkin’692 for the reasons outlined in the Advisory Action mailed 12 February 2021. 
The rejection under 112(b) to claim 9 is maintained. No changes or arguments were made in the response filed 11 January 2021. 
In light of the amendment to claim 2, a new prior art rejection under 35 USC 102(b) is outlined below under Frazier’361. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/741,128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application fails to disclose a delivery catheter with a threaded axially movable core disposed within an elongate body or a device implantable in a heart having a threaded aperture such that the device moves between a collapsed and expanded configuration via longitudinal movement of the threaded axially movable core relative to the threaded aperture. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(f) he did not himself invent the subject matter sought to be patented.

Claims 2-7, 9, 10, 12, 14-15 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Frazier et al. (US Patent Application 2004/0044361). 
Claim 2: Frazier’361 discloses a delivery catheter (302; Figure 19) having an elongate tubular body (306) and a proximal end (opposite end from 350), a distal end (350) and a distal portion. There is a threaded axially movable core (340) disposed within the elongate tubular body (306) (paragraph 
There is a handle at the proximal end of the elongate tubular body (306)  (“manual rotation device”, paragraph [0104]). 
The elongate tubular body includes an implant release section at the distal portion (Figure 19; paragraph [0107]). 

The implant (304) moves between a radially expanded and collapsed configuration (Figure 19 shows expanded configuration; Figures 20a-20c shows a collapsed configuration). 
The implant is reversibly expandable between the expanded and collapsed configurations by longitudinal movement of the threaded axially movable core relative to a threaded aperture (346) of the device (304) (paragraph [0107], [0110]). 
The elongate tubular body includes an anti-rotation lock (348) to rotationally link the elongate tubular body (306) and the implant (304) (paragraph [0108]). 
Claim 3: The delivery catheter (302) is releasably coupled to implant (304) (paragraphs [0107], [0110], [0113]). 
Claim 4: Frazier’361 discloses a sheath (360) having a lumen sized to receive the delivery catheter (302) (Figure 20). 
The sheath (360) has a radially enlarged configuration in which a distal portion of the sheath has a radially enlarged configuration (at 362; paragraph [0114]). The radially enlarged configuration of the distal end has a radial extent sized to receive a portion of the implant (304) (paragraph [0114] and Figure 20a-20c). 
The radially enlarged configuration of the sheath distal end is also collapsible (Figures 20b, 2c). 
Claim 5: Frazier’361 discloses the distal portion of the sheath (360) comprises a first plurality of petals (364) extending distally and radially outward from the sheath to form a flared distally acting receiving opening (Figure 20; paragraph [0114]). 

Claim 6: Frazier’361 discloses the distal portion of the sheath includes a second plurality of petals (365) circumferentially offset from the first plurality of petals such that each of the second plurality of petals are overlaps one of the first plurality of petals (Figure 20; paragraph [0115]). 
Claim 7: The radial extent of the distal portion of the sheath (360) is less than an inner diameter of a transseptal catheter (366) that is coaxially disposed about the sheath (Figure 20c). 
Claim 9: The delivery catheter (302) is coupled to the implant (304) during delivery of the implant (Figure 19; paragraph [0110]), then released upon delivery (paragraph [0110]). 
The delivery catheter (302) is coupled to the implant (304) during recovery (paragraph [0113]). 
Claims 10, 12: The implant (304) includes a tissue anchors extending radially outward from a body of the implant; the anchors are longitudinally spaced from each other: Figure 19 shows the anchors but they are unlabeled; the annotated copy of Figure 19 below shows the anchors; Figure 20 shows an implant with a single anchor identified as 195. 

    PNG
    media_image1.png
    500
    462
    media_image1.png
    Greyscale

Claim 14: When distal portion (362) of the sheath (360) is extended distally of the transseptal catheter (366), the distal portion of the sheath (362) assumes the radially enlarged configuration (Figure 20). 
Claim 15: When the distal portion (362) of the sheath (360) is withdrawn into the transseptal catheter (366), the distal portion fo the sheath assumes the radially contracted configuration (Figure 20c; paragraph [0117]). 
Claims 2-7, 9, 10, 12, 14-15 are rejected under pre-AIA  35 U.S.C. 102(f). 
Frazier’361 discloses the claimed invention substantially identically to the present application (see the prior art rejection under 35 USC 102(b) above). The inventors of Frazier’361 are as follows: 

    PNG
    media_image2.png
    160
    305
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    114
    221
    media_image3.png
    Greyscale

This raises the possibility that the listed inventors did not invent the claimed subject matter and therefore the claims are rejected under pre-AIA  35 U.S.C. 102(f). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        10 August 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771